In re: Charles R. McClain, applying for writs of Certiorari and Habeas Corpus.
Granted. See Order.
On considering the petition of the relator, Charles R. McClain in the above entitled and numbered cause, and accepting the reasons for judgment of the trial court dated February 5, 1975 and the holding that relator was not represented by counsel nor did he waive his right to counsel at the time of the guilty pleas of December 9, 1960 and April 19, 1962.
Ordered that the guilty pleas entered on December 9, 1960 and April 19, 1962, together with the convictions entered thereon are annulled and set aside.